Citation Nr: 1732009	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-09 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date prior to August 23, 2007 for the grant of total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

2 . Entitlement to an effective date prior to August 23, 2007, for the grant of basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Marine Corps from August 1947 to September 1959. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The December 2007 rating decision on appeal, inter alia, determined that there was clear and unmistakable error (CUE) in a prior rating decision and granted a retroactive increase in the initial rating assigned for residuals of prostate cancer.  As a result, the Veteran met the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16 (a) as of the date of that increased rating: November 29, 2002.  The December 2007 rating decision also granted entitlement to service connection for additional disabilities that resulted in the award of a cumulative 100 percent schedular rating as of August 23, 2007, and granted entitlement to DEA as of that date. 

In his December 2008 notice of disagreement (NOD) with the December 2007 rating decision, the Veteran asserted entitlement to a 100 percent disability rating prior to August 23, 2007.  An August 2010 rating decision denied entitlement to TDIU.  The Veteran did not expressly appeal that decision.  However, in an August 2012 decision, the Board found that the Veteran's December 2008 NOD included an appeal of the (retroactive) initial 60 percent rating assigned for his residuals of prostate cancer, and remanded that matter for additional development.  As a claim for an increased rating includes consideration of TDIU (when reasonably raised by the record), the Board found that the matter of TDIU remained in appellate status based on the timely appeal of the December 2007 rating decision.

In its August 2012 decision, the Board instructed the AOJ to conduct additional development related to the claim for TDIU prior to August 23, 2007, including obtaining a VA medical opinion.  In a February 2014 decision, the Board, denied entitlement to TDIU and DEA prior to August 23, 2007, and denied an initial rating in excess of 60 percent for residuals of prostate cancer. 

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC), resulting in a partial Joint Motion for Remand (JMR) by the parties.  (The parties did not wish to disturb the February 2014 Board decision with respect to an initial rating in excess of 60 percent for residuals of prostate cancer.)  An October 2014 Court Order remanded the matter for compliance with the instructions in the JMR. (The appeal with respect to the rating for prostate cancer was dismissed and is no longer before the Board.)

In February 2015, the Board remanded the claims for a medical opinion regarding the Veteran's TDIU claim.  The DEA claim was remanded as intertwined.

The medical opinion provided in September 2015 was found to be inadequate in a subsequent May 2016 Board remand.  The Board again remanded the claims for an addendum opinion which discussed the functional impact of all of the Veteran's service-connected disabilities. 

The issue of whether new and material evidence has been submitted to reopen a claim for coronary artery disease has been raised by the record in an October 2016 statement/medical records, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  In a June 2017 written statement, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the appeal of his claim for an earlier effective date for the grant of TDIU.

2.  In a June 2017 written statement, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the appeal of his claim for an earlier effective date for the grant of DEA benefits.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of an earlier effective date for the grant of TDIU have been met.  38 U.S.C.A. §  7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal of an earlier effective date for the grant of DEA benefits have been met.  38 U.S.C.A. §  7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appellant or an appellant's accredited representative may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. §  20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal of the appeal.  38 U.S.C.A. §§ 7104, 7105(d). 

In the present case, the Veteran has withdrawn the appeal as to the issues of entitlement to earlier effective dates for the grant of TDIU and DEA benefits in a June 2017 written statement, wherein he checked the option for "I would like to withdraw all issues currently on appeal."  This selection was signed in June 2017 by the Veteran.  As such, there remain no allegations of errors of fact or law for appellate consideration with regards to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed. 

This withdrawal is permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeals, further action by the Board in these matters would not be appropriate.  38 U.S.C.A. §  7105.


ORDER

Entitlement to an effective date prior to August 23, 2007 for the grant of TDIU is dismissed.

Entitlement to an effective date prior to August 23, 2007 for the grant DEA benefits is dismissed.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


